Title: To George Washington from Edmund Randolph, 16 March 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] March 16. 1794.
          
          E. Randolph has the honor of informing the President, that the expression as to the
            merchants is changed, so as to give no possible offense, even if published. But the fact is, that amongst others Colo. Sam: Smith, of congress,
            yesterday declared himself to be ruined.
          Cyphers, by way of figures, uniformly indicative of the same word, are not beyond the
            reach of possible discovery—But they have been
            always considered as safe enough, when combined with the usual precautions of
            conveyance. However, it cannot be foreseen, by how many ways the cypher may be obtained;
            and therefore it appeared adviseable to E.R., not to subject our candor to the danger of
            being blasted, by the opening of a letter, put into the hands of government.
        